DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification
The abstract of the disclosure is objected to because the current abstract is related to context sharing between dialogs and is not related to the subject matter defined by the independent claims. The claimed invention defined by each of independent claims in the instant application is related to generating output using multiple modalities (i.e., audio and image). Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Pat. 9,754,591, as well as claims 1-18 of US Pat. 10,706,854. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are broader than corresponding claims of ‘591 patent.  The instant claims are also broader than corresponding claims of ‘854 patent. In other words, corresponding claims of the grandparent as well as parent patents anticipate instant claims. Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2-21 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kalns et al. (US PG Pub. 2014/0310001, applicant submitted IDS, referred to as Kalns).

Kalns discloses a user has a spoken dialog with a virtual personal assistant (VPA) to do shopping or request certain services. The VPA displays a recommended product in voice or text (claimed “a first modality”) and also shows some product pictures (claimed “a second modality”) as illustrated in Fig. 9. 

	Regarding claims 2 and 13, Kalns discloses a system and a method, comprising:
computer-readable memory storing executable instructions; and one or more processors in communication with the computer-readable memory, wherein the one or more processors are programmed by the executable instructions to (Fig. 9 and Fig. 11, a computer implemented virtual personal assistant, VPA): 

receive audio data representing at least one utterance (Fig. 4, #410, a user has a spoken dialog with a VPA); 
generate, using natural language understanding ("NLU") processing based at least partly on the audio data, command data that represents a subject of the at least one utterance (Fig. 4, #410, [0019], understanding user’s intent from a request, [0046], natural language understanding component); 
send the command data to an application, wherein the application causes presentation of first output content in a first modality in response to receiving the command data (Fig. 9, #900, [0059], a user has a conversation with VPA to do shopping; [0018], [0057], output results in spoken words or in text (claimed “a first modality”); also see Fig. 4, #410); 
receive, from the application, second output content in a second modality, wherein the second output content is associated with the first output content (Fig. 9, #926, also shows some images of the product, claimed “a second modality”); and 
cause presentation of the second output content in the second modality (Fig. 9, #926; [0057], the system outputs in text, graphics, video or other formats; Note, text and video are different modalities).


	Regarding claims 3 and 14, Kalns further discloses wherein the first modality comprises at least one of a visual mode of presentation or an audio mode of presentation ([0057], using speech synthesizer, i.e., TTS; Fig. 9, #924, #926, showing product pictures; note, prior art reference only need to teach ONE alternative).

	Regarding claims 4 and 15, Kalns further discloses wherein first output content comprises an audio presentation associated with the subject, and wherein the second output content comprises a visual presentation (([0057], using speech synthesizer, i.e., TTS; Fig. 9, #924, #926, showing some product pictures (claimed “visual presentation”)).

	Regarding claims 5 and 16, Kalns further discloses wherein the one or more processors are programmed by further executable instructions to manage a multi-turn dialog comprising the at least one utterance, at least a second utterance, and at least one system-generated response (Fig. 4, #410, Fig. 5, #510; multi-turn dialog between a user and VPA).

	Regarding claims 6 and 17, Kalns further discloses wherein the one or more processors are programmed by further executable instructions to determine to send the command data to the application based at least partly on the subject of the at least one utterance ([0059], sent to e-commerce shopping or finance service depending on user’s request).

	Regarding claims 7 and 18, Kalns further discloses using automatic speech recognition ("ASR") processing and the audio data, utterance data representing the at least one utterance, wherein the command data being generated using NLU processing based at least partly on the audio data comprises the command data being generated using NLU processing and the utterance data ([0035-0036], [0039-0041], speech recognition and natural language understanding, determine user’s intent from spoken requests).
	
Regarding claims 8 and 19, Kalns further discloses 
store context data, wherein the context data is generated by the application (Fig. 2, #210, [0036]);
generate, using second NLU processing based at least partly on second audio data, second command data ([0048], [0087], [0097], Fig. 9, #920, continue shopping after completion of the next-to-be processed incomplete intent); 
determine that a second application is to use the context data ([0048]); and 
send the second command data and the context data to the second application ([0095], [0098-0100]).

Regarding claims 9 and 20, Kalns further discloses 
generate context data during the NLU processing (Fig. 2, #210, #212); 
store the context data (Fig. 2, #210, #212); and 
generate second command data using second NLU processing based at least partly on second audio data and the context data (Fig. 9, #910, #922, #924; [0087], [0097]).

Regarding claims 10 and 21, Kalns further discloses named entity data associated with the at least one utterance, or utterance data representing a plurality of previously processed utterances ([0074], determining user’s intent based on “Thriller”, which is a movie name and “Hitchcock” is a person name; [0018-0019], using dialog history (claimed “previously processed utterances”)).

Claims 2 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gao et al. (US PG Pub. 2004/0111272, referred to as Gao).

Many references from different application areas could meet the broad limitations of independent claims 1 and 13. For example, Gao discloses a speech-to-speech translation. After a user speaking an utterance in an original language, the utterance is translated into a target language. The translation is outputted in a text format or using audio output (claimed “a first modality”), and also displayed some images (claimed “a second modality”) to show meanings of individual words (Fig. 4, [0042-0044]).

	Regarding claims 2 and 13, Gao discloses a system and a method, comprising:
computer-readable memory storing executable instructions; and one or more processors in communication with the computer-readable memory, wherein the one or more processors are programmed by the executable instructions to ([0026], [0028], a computer implemented multimodal speech-to-speech translation system): 
receive audio data representing at least one utterance (Fig. 4, #406, [0042], a person asks a question in a source language, e.g., Chinese); 
generate, using natural language understanding ("NLU") processing based at least partly on the audio data, command data that represents a subject of the at least one utterance ([0043]); 
send the command data to an application, wherein the application causes presentation of first output content in a first modality in response to receiving the command data ([0031], Fig. 4, #402, generating translated speech (“a first modality”), e.g., English); 
receive, from the application, second output content in a second modality, wherein the second output content is associated with the first output content ([0042], Fig. 4, #404, outputting images to illustrate meaning of words; image is claimed “a second modality”); and 
cause presentation of the second output content in the second modality (Fig. 4, #404).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659